534 P.2d 499 (1975)
COUNTY OF CLARK, a political Subdivision of the State of Nevada, et al., Appellants,
v.
Irene LUCAS, Respondent.
No. 7651.
Supreme Court of Nevada.
April 28, 1975.
George Holt, Dist. Atty., and Peter N. Reynolds and Victor W. Priebe, Deputy Dist. Attys., Las Vegas, for appellants.
Lee & Beasey, Las Vegas, for respondent.

OPINION
PER CURIAM:
Irene Lucas was first employed by the Clark County Clerk in June 1965. Her services at all times were apparently satisfactory. For a period of three years prior to this lawsuit she was assigned as the court clerk of one of the judicial departments in the Eighth Judicial District.
On January 20, 1970, while emotionally upset over a lost document involved in a difficult trial in her department, later to be completely absolved of blame, she wrote a *500 letter of resignation which was delivered to the County Clerk, her superior. Although the County Clerk at some later date wrote her acceptance of the purported resignation, intervening events and conversations cast doubt upon the resignation or at least indicated withdrawal of it before it was accepted. She was not, however, permitted to return to work.
Mrs. Lucas sued the county for lost pay and other damages and was awarded judgment for $11,371.50. The trial court determined on the facts presented that she had not been properly notified of the acceptance of the resignation as required and thus the court found she was wrongfully discharged.[1]
Where a trial court sitting without a jury makes a determination upon conflicting evidence that determination will not be disturbed on appeal if it is supported by substantial evidence. Fletcher v. Fletcher, 89 Nev. 540, 516 P.2d 103 (1973).
The findings of the trial court in this case are supported by substantial evidence.
Affirmed.
NOTES
[1]  See County of Clark Personnel Manual, July 21, 1969.